Citation Nr: 1516971	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  12-18 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for a psychiatric disorder.

2.  Entitlement to an initial compensable rating prior to June 22, 2012, and a rating in excess of 20 percent thereafter for residuals of prostate cancer.  

3.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1973. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

The issue of entitlement to service connection for a low back disability is decided herein while the other issues are addressed in the REMAND that follows the ORDER below.

The issue of entitlement to increased rating for a hearing loss disability was raised by the Veteran in a June 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

A current low back disability was not present until many years after service and is not related to service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in January 2011, prior to the initial adjudication of the claim.

The record also reflects that the service treatment and examination records, VA treatment records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  The Veteran was provided an examination to determine whether he has a lumbar spine disability related to service, and the Board finds the VA examiner's opinion is adequate.  In this regard, the Board notes that in addition to examining the Veteran, the examiner reviewed the Veteran's pertinent history and properly supported the opinion provided

Accordingly, the Board will address the merits of the appellant's claim. 

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The June 1968 ROTC Report of Medical History reveals the Veteran's denial of recurrent back pain.  The May 1969 enlistment examination record reveals the Veteran's history of occasional back pain from old injuries in high school.  He clarified that the pain only occurred if he slept on a soft mattress.  Clinical evaluation of the spine was negative for any abnormality.  

A May 1970 flight examination record reveals normal clinical findings for the spine and negative history as to "back trouble of any kind."  A November 1970 treatment record reveals the Veteran's history of low back pain "only when flying for [one-to-two] hours often."  The Veteran denied low back pain at any other time.  Examination was normal.  X-ray images were normal except for "bifed S1."  A March 1971 "Medical History" reports the Veteran's history that he consulted a physician in January 1971 for back trouble.  An August 1971 flight examination record reveals normal clinical findings for the spine.  August 1972 flight examination, June 1973 separation examination, and July 1973 flight examination records reveal normal clinical findings for the spine, and the August 1972 and July 1973 Reports of Medical History reveal the Veteran's negative histories as to recurrent back pain.   

A September 2010 private chiropractic record reveals the chiropractor's determination that the Veteran had posttraumatic residual degenerativa joint disease of the lumbar spine with associated lumbosacral chronic facet syndrome.  The chiropractor noted that the Veteran sustained injuries of his low back during several auto rotations in helicopters during service.  The chiropractor found the low back disability was more likely than not directly and causally related to injuries sustained during auto-rotation forced landings in helicopters during service.  

A January 2011 VA examination record reveals the Veteran's history of performing multiple autorotation landing manoeuvers that caused sudden axial impact during service.  The Veteran reported chronic back pain for the previous three years and indicated that from discharge until three years earlier, he experienced two episodes of back pain each week, lasting for a few days each episode.  He denied injury after service.  X-ray images showed age-appropriate degenerative changes.  The impression was unremarkable radiograph.  The examiner diagnosed degenerative arthritis.  The examiner found it was less likely than not that the arthritis was related to service.  The examiner noted that the Veteran only sought medical attention on one occasion during service and only had back pain for short periods after the auto rotation landings, that the Veteran did not complain of back pain at discharge and did not seek medical attention or treatment until 37 years after discharge because he was making a claim for compensation, and that the back pain only became acutely symptomatic three years earlier.  The examiner added that examination only showed objective findings of discomfort with extremes of motion and radiographs were consistent with age-appropriate degenerative changes.  

A November 2012 VA treatment record reveals the Veteran's history of low back pain for longer than 10 years.  The assessment was normal degenerative changes to the lumbar spine with osteoarthritis-type starting pain complaints.  

A June 2013 VA treatment record reveals the Veteran's history of constant lower back pain.  The record reveals an assessment of, "neck and lower back and hip pain most likely of multifactorial etiology."  Magnetic resonance imaging (MRI) showed degenerative spondylolisthesis and stenosis and disc disease.  

Following consideration of the evidence, the Board concludes service connection is not warranted for a low back disability.  Initially, the Board finds a preponderance of the evidence shows that no chronic low back disability was present until more than one year following the Veteran's discharge from service.  Although the service treatment records reflect evidence of low back pain, examination was consistently normal, to include at separation, and the Veteran did not report recurrent low back pain during the separation examination or subsequent flight examination.  Furthermore, a VA examiner has provided a probative opinion that the low back disability is not related to service, to include the in-service complaints.  

The Board acknowledges that the record includes radiographic finding of bifida at S1 during service.  Bifida is not recognized as a "chronic" disease by VA, however, and the record does not include any postservice diagnosis or finding of bifida, to include on radiographic imaging, or any evidence indicating that the in-service finding of bifida was a symptom of a currently diagnosed disability.  Thus, the radiographic finding does not support the presence of a chronic back disorder in service.    

The Veteran currently asserts that the low back disability began during service and continued intermittently since service until approximately 2008, when it became chronic.  The Veteran is competent to report intermittent back pain during and since service, and the Board finds the history is credible.  Although the Veteran is competent to report a history of intermittent pain, the Veteran is not competent to diagnose a chronic back disability manifested by intermittent pain as opposed to distinct episodes of pain or even multiple episodes of an acute disorder manifested by pain and other symptoms.  In this regard, the Board finds it significant that the Veteran reported that the low back pain only occurred after certain flight schedules during service and that the Veteran continued to work as a pilot after service.  Based on the absence of evidence of a chronic back disorder until many years after service, the evidence of continued service as a pilot after service, and the VA examiner's probative determination that the current back disability is not related to service, to include the reported back pain, the Board finds the preponderance of the evidence establishes that no chronic low back disorder was present until more than one year after the Veteran's discharge from service.

Furthermore, the preponderance of the evidence establishes that the Veteran's current low back disability is unrelated to service.  The VA examiner provided a probative opinion indicating that the current low back disability was due to normal aging and not service.  A private chiropractor also provided an opinion.  Although the opinion links the low back disability to service, the Board has not found the opinion to be persuasive because the chiropractor did not adequately support the opinion.  In this regard, the Board notes that the chiropractor did not discuss the almost uniformly normal findings on service examinations of the Veteran's back, to include at the time of discharge, and failed to explain how the reported in-service injuries resulted in the currently diagnosed low back disability.  

Although the appellant might believe that his low back disability is related to service, the probative medical evidence does not corroborate these assertions, and the record does not suggest the appellant, who is a layperson, is competent to determine the cause of his back disability.  In any event, the Veteran's lay opinion is less probative than the medical opinion against the claim.
 
Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  


ORDER

Service connection for a low back disability is denied.  




REMAND

The Veteran was most recently afforded VA examinations to determine the degree of severity of the psychiatric disability and residuals of prostate cancer in 2011.  In June 2014, the Veteran reported that the disabilities had increased in severity since the 2011 examinations.  Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of each disability.  

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the claims, including records of any treatment provided after April 2010 at the M.S. Medical Center, Department of Radiation Oncology, and any treatment provided by J.J., MD.  

2.  Then, afford the Veteran a VA examination to determine the current nature and severity of the service-connected psychiatric disorder.  Ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed must be provided. 

3.  Afford the Veteran a VA examination to determine the current nature and severity of the service-connected residuals of prostate cancer.  Ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed must be provided. 

4.  Undertake any other indicated development.

5.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


